          Case 19-31444 Document 61 Filed in TXSB on 06/11/19 Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                  ENTERED
                                                                                                      06/11/2019
IN RE:                                             §
                                                   §
INFRA TECHNOLOGY, LLC                              §                CASE NO. 19-31444
                                                   §                CHAPTER 7
                                                   §        e       d
         DEBTOR                                    §                JUDGE EDUARDO V. RODRIGUEZ

   ORDER GRANTING TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY WITH
            JPMORGAN CHASE BANK, N.A. PURSUANT TO FRBP 9019

                                                           X46)
                                                (Docket # ____)
                                                          41
         CAME ON for consideration the Trustee’s Motion to Compromise Controversy with JPMorgan

Chase Bank, N.A., pursuant to FRBP 9019 (the “Motion”) and the Court being of the opinion that the relief

sought should be granted, it is therefore

         ORDERED that the proposed settlement is APPROVED and the Trustee is hereby AUTHORIZED

to enter into the settlement agreement set forth in Exhibit A attached to the Motion; it is further

         ORDERED that the Trustee is AUTHORIZED to execute any and all documents necessary to

consummate the foregoing.



June 11, 2019
